Title: From Thomas Jefferson to Thomas Nelson, 22 February 1781
From: Jefferson, Thomas
To: Nelson, Thomas



Dr. Genl.
Richmd. Febry. 22. 1781.

We sent expresses on the 17th instant to call down a fourth part of the militia of the Counties of Loudon, Fauquier, Prince William and Fairfax (about 1090) with orders to march immediately to Wmsburg. Genl. Weedon followed these orders to hasten their execution. These Counties are indeed distant, but they had been some time held in readiness; so that I hope they will afford an early and very substantial reinforcement. The moment however that I receive from you a return of the numbers who have served with you from the several Counties as desired in my letter of yesterday: it will be in my power to order reinforcements from counties more convenien[t] without doing injustice. Your application to Commodore Tilly for arms meets our approbation. I inclose you an extract of a letter from our delegates in Congress. Should Arnold not be recalled by positive orders, he may possibly come up Appamatox either to attempt a junction with Ld. Cornwallis or to divert our reinforcements to Genl. Greene, and place him between two fires. Ld. Cornwallis had not crossed the Dan on the 19th. Our accounts of the militia turning out to reinforce Genl. Greene are flattering. They seem in every place to have anticipated our orders.
I am with much respect &c.,

T.J.

